Citation Nr: 1208324	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-40 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, a Travel Board hearing was held before a Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the claims file.

In March 2010, this issue, along with entitlement to service connection for bilateral hearing loss, was remanded for further development, to include providing the Veteran with VA examinations.  

A March 2011 rating decision granted the Veteran's bilateral hearing loss claim.  Consequently, such issue is no longer before the Board.  In September 2011 correspondence, the Board informed the Veteran that the Veterans Law Judge who conducted his hearing was no longer at the Board.  He was offered the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717.  Via a response received in October 2011, the Veteran indicated that he did not wish to appear at a hearing and to consider his case on the evidence of record.  Subsequently, the case has been reassigned to the undersigned.


FINDING OF FACT

The evidence reasonably shows that the Veteran has PTSD that was incurred as a result of his military service.



CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision, discussed below, as to the issue of service connection for PTSD, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue. 

Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran asserts that he experienced stressful events during his active duty service in Vietnam.  Specifically, he reports being subject to incoming mortar attacks while stationed at Cam Run Bay Base.  He specifically stated that on January 31, 1968, the enemy attacked their position; he was working in a oxy-acetylene facility and the mortar attack was going directly over the facility and the U.S. Helicopters were returning fire.  The Veteran stated that the sight of the tracers caused him to fear greatly for his life because he knew if one of the tracer rounds hit the storage facility it would cause an explosion that would leave a hole two miles wide.  Service records document his duty as an oxy/ace operation helper in Vietnam from October 1967 to October 1968.  A VA chief psychiatrist has diagnosed him with PTSD due to his in-service experiences.  Accordingly, the Board will grant service connection for PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

During the pendency of the appeal, newly enacted regulation 38 C.F.R. § 3.304(f)(3) went into effect.  This new regulatory provision allows service connection for PTSD based on fear of hostile military activity when: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service personnel records clearly reflect that the Veteran served in Vietnam.  He has reported being subject to enemy fire while serving as an oxy/acety operator in Vietnam.  His stressors are consistent with the places and circumstances of his service.  38 U.S.C.A. § 1154(a).

In a March 2010 private psychiatric evaluation, the Veteran reported difficulty sleeping because of nightmares associated with his military service time in Vietnam.  He reported that he isolates himself as much as he can manage.  Mental status evaluation revealed that the Veteran was neat in appearance and appropriately groomed; he had difficulty with maintaining good eye contact; he had difficulty with concentration; his intellect was intact; his memory was intact for recent events but was impaired for many events that happened during his military service time; his affect was distant; his judgment was impaired; he was oriented; his mood was blunted; there was considerable depression present.  PTSD with depression, concentration impairment, isolation and sleep disturbance due to nightmares was diagnosed.  His Global Assessment Functioning (GAF) score was 35.

The psychiatrist opined:

"[The Veteran] has PTSD with symptomatology referable to his military service time where he was in a combat situation therefore the direct result of that military service time.  He is having difficulty with sleep.  He is isolated as much as he can manage.  He has marked interpersonal relationship problems and remains isolated as much as he can manage."

On July 2010 VA initial psychiatric evaluation by H.C.R., M.D., the Veteran reiterated that he was having difficulty sleeping due to intrusive nightmares and that he preferred isolation.  Mental status examination revealed that he was oriented in all spheres; he was casually dressed and appropriately groomed; he was pleasant and cooperative with impaired concentration; speech was not pressured and was coherent with no formal thought disorder; his mood was immobile; his affect was depressed and anxious; no hallucination noted; no suicidal or homicidal ideation was noted; insight and judgment were fair.  Chronic PTSD was diagnosed and the GAF was 45.

On August 2010 VA examination, the VA psychologist reviewed the claims file and examined the Veteran.  The mental status evaluation was essentially unremarkable.  The examiner noted that the Veteran did not report any specific stressors during the current evaluation, and she indicated that she prompted the Veteran three times.  The examiner found no psychiatric diagnosis and assigned a GAF of 70.  The examiner indicated that during the current evaluation, the Veteran did not report any specific stressor that would be adequate to meet the DSM-IV stressor criterion for a diagnosis of PTSD or any other Axis I diagnosis.  No other opinion was rendered.

On October 2010 VA psychiatric outpatient evaluation, Dr. H.C.R. indicated that the Veteran appeared evasive for not telling more about his Vietnam traumatic experiences.  He indicated that the Veteran was paranoid and anxious, and exhibited an immobile affect.  Dr. H.C.R. noted that the Veteran has trouble in remembering important events related to the war in Vietnam.  Chronic PTSD was diagnosed and the GAF was 45.

On January 2011 VA psychiatric evaluation with Dr. H.C.R., the Veteran indicated that he stopped taking his psych meds because of the drowsiness side-effects.  He reiterated his contentions that he was exposed to mortar fire while stationed in Vietnam and that he was terrorized by such attacks.  The Veteran was noted to be oriented and coherent, however, he had a loud voice, and was angry and irritable.  Dr. H.C.R. noted that the Veteran has trouble remembering things that happened in Vietnam; tends to avoid talking about those exposures; has continued anxiety, nervousness, nightmares, and paranoid feelings that he is being watched.  The examiner stated that it is difficult to assess if no further information could be obtained for traumatic exposure, nevertheless, the Veteran falls on that PTSD criteria which could be missed by any examiner due to his defensive or evasive relating or remembering traumatic events in Vietnam.  Chronic PTSD was diagnosed and the GAF was 45.

Notably, the August 2010 VA examiner did not render an opinion based on the fact that the Veteran did not currently show a psychiatric disability based on any in-service stressor.  The RO continued the denial in a March 2011 readjudication based on such evidence.  The Board notes, however, in McClain v. Nicholson, the United States Court of Appeals for Veterans Claims held that a current disability may be shown even though the disability resolves prior to the adjudication of the claim as long as the Veteran has a disability at the time the claim is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In the Board's opinion, the evidence is supportive of a diagnosis of PTSD linked to his in-service stressor.  Significantly, none of the evidence of record gives any indication of any possible non-service related stressors.  

In sum, the evidence of record contains medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  Accordingly, and by resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


